Title: From George Washington to the Chiefs and Warriors of the Wabash and Illinois Indians, 7 May 1793
From: Washington, George
To: Chiefs and Warriors of the Wabash and Illinois Indians



My Children
Philadelphia 7th May 1793

Chiefs and Warriors of the Tribes of Indians residi⟨ng⟩ on the Wabash and Illinois Rivers.
As you are now about to return to your own Country, I take you by the hand and wish you a pleasant Journey.
When you arrived here I was glad to see you, because I believed your undertaking so long a Journey, was a Strong assurance of your disposition to Cultivate peace and friendship with the United States.
You have now been with us Several Moons during which time you have experienced various marks of friendship from us. These, I trust, have made an impression on your minds favourable to t⟨he⟩ United States—I hope on your return to your coun⟨mutilated⟩u will communicate your good dispositions to your friends, and to all with whom you may have influence.
Most of you have been a long Journey to the Eastward, where you have seen the numbers and Strength of a part of the United States. But you have only seen a part. The States which lay to the Southward of this, contain as many people as those you have seen—Judge then, what the bad Indians may expect in the end if they will not hearken to the voice of peace!
My Children
From what you experienced and seen among us, you must be convinced that we wish to live in peace with the Red people; but that we do not wish for peace, because we are not able to Carry on war—We wish for peace because it is for the happiness of all Men and pleasing to the great Spirit.
We have lately sent some of our beloved men, as Comm⟨is⟩sioners

to meet the hostile Indians at the Lower Sandusky, to endeavour to Settle all disputes, and form a treaty of friends⟨hip⟩ with them—The Indians must believe what these Commiss⟨ioners⟩ say; for they will tell them the truth, and they will spea⟨k⟩ the sentiments of all the white people in the United S⟨tates⟩.
I wish when you return home that you would ⟨mutilated⟩ all your people and all other Indians with whom you may have any influence to listen to what our Commissio⟨ners⟩ Shall say; for they will only desire what is right and jus⟨t⟩ and for the happiness of the Red, as well as the white people to agree to, If we fail in this attempt to restore peace, we shall believe that the Indians never mean to live in friendship with us—and in that Case it will be for our Interest to Carry on the War with mo⟨mutilated⟩r than ever, and the bl⟨ood⟩ which may be shed will ⟨b⟩e on ⟨the⟩ heads of the I⟨mutilated⟩.
My Children
The Secretary of War has, by my directions furnished you with Such presents for your Selves, your families, and the friends of your brothers who have died since you left home, as I hope are satisfactory—and will be considered as an evidence of our desire to keep the Chain of friendship between us bright.
as a further token of my regard for you, I present each with a Medal, which you must wear as a sign of your attachme⟨n⟩t to the United States.
I also give you a parchment for each of your Tribe⟨s⟩ on which is written the wishes and Views of the United States with respect to them; and assurances of the protection of the United States. These are signed by me, and have the Seal of the United States affixed to them.
My Children
I bid you farewell. I hope the great Spirit will preserve you through your Journey, and restore you in Safety to your families and friends.

Go: Washington

